Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-20-00613-CV

                                         Marcos GONZALEZ,
                                              Appellant

                                                   v.

      DURANGO MIDRISE, LP, A Texas Limited Partnership d/b/a Hemisview Village,
                                  Appellee

                     From the County Court at Law No. 10, Bexar County, Texas
                                  Trial Court No. 2020CV00649
                             Honorable J. Frank Davis, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: February 24, 2021

DISMISSED FOR LACK OF JURISDICTION

           On November 19, 2020, appellant, Marcos Gonzalez, filed a notice of appeal challenging

the county court’s “Order Granting Motion for Withdraw of Counsel” signed on November 5,

2020. In that notice, he states this is an accelerated appeal to an interlocutory order. On December

29, 2020, we received a copy of the clerk’s record, which did not contain a final judgment and

showed that this is a forcible detainer case that is currently set for trial on March 8, 2021.

           In general, an appeal may be taken only from either a final judgment or interlocutory order

as deemed appropriate by the legislature; otherwise, we may not exercise appellate jurisdiction
                                                                                      04-20-00613-CV


over a case. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 196 (Tex. 2001). A judgment is final

for appellate purposes if it disposes of all pending parties and claims in the record, and section

51.014 of the Texas Civil Practice and Remedies Code sets out which interlocutory orders are

appealable. Id.; see TEX. CIV. PRAC. & REM. CODE ANN. § 51.014. “An order granting a motion

to withdraw as counsel is not an appealable interlocutory order.” Davis v. Alcatel USA, Inc., No.

05-07-00060-CV, 2007 WL 475332, at *1 (Tex. App.—Dallas Feb. 15, 2007, no pet.) (mem. op.)

(citing TEX. CIV. PRAC. & REM. CODE § 51.014(a)).

       Because it appeared Gonzalez was attempting to appeal an order granting a motion to

withdraw before the trial court signed a final judgment, we ordered Gonzalez to file a written

response by January 20, 2021 showing cause why this appeal should not be dismissed for lack of

jurisdiction. See TEX. R. APP. P. 42.3(a). In that order, we cautioned appellant that if he failed to

satisfactorily respond within the time provided, the appeal would be dismissed for lack of

jurisdiction. See id. R. 42.3(c). No response was filed. Accordingly, we dismiss this appeal for

lack of jurisdiction. We further dismiss all other pending motions as moot.

                                                  PER CURIAM




                                                -2-